El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
El caso de autos requiere que determinemos si la obli-gación del Estado de notificar la confiscación de un vehí-culo de motor a un acreedor condicional surge con la de-bida presentación de una Solicitud de Presentación de Gravamen Mobiliario sobre Vehículos de Motor (Solicitud de Gravamen) ante el Departamento de Transportación y Obras Públicas (DTOP) o si el referido requisito surge cuando el propio Estado finalmente culmina el proceso e inscribe el gravamen ante el Registro de Vehículos de Motor, Arrastres y Semiarrastres (Registro) del propio DTOP, en conformidad con la Ley Núm. 119-2011, mejor conocida como la Ley Uniforme de Confiscaciones de 2011, según enmendada (Ley 119), 34 LPRA secs. 1724-1724w.
r-H
Reliable Financial Services, Inc. (Reliable o recurrida) es una compañía de financiamiento que otorgó varios con-tratos de venta al por menor a plazos y gravámenes mobi-liarios sobre unos vehículos de motor que posteriormente fueron confiscados por el Estado. Oportunamente, y en conformidad con la Ley Núm. 208-1995, mejor conocida como la Ley de Transacciones Comerciales, Reliable presentó para inscripción los gravámenes de los vehículos en controversia ante el Registro del DTOR En fechas posteriores a la respectiva otorgación de los contratos y la presentación de estos gravámenes, cada uno de estos vehícu-los fue incautado por parte del Estado. Sin embargo, *921Reliable no fue notificado de ninguna de las confiscaciones por parte del Estado de estos vehículos financiados.
A continuación, los datos relevantes sobre cada uno de los 6 vehículos confiscados en controversia:
1. Ford Fusion de 2006 con número de tablilla GMJ-763 y número de motor 3FAFP07186R112211. Los documentos para la inscripción del gravamen mobiliario fueron presen-tados en el Registro el 26 de febrero de 2009. Este vehículo fue incautado para confiscación el 29 de marzo de 2009. Es decir, los documentos se presentaron ante el DTOP 31 días antes de la incautación. Reliable no fue notificada de esta incautación.
2. Nissan Pathfinder de 2001 con tablilla ESL-782 y nú-mero de identificación JN8AR09X21W580400. Los docu-mentos para la inscripción del gravamen mobiliario fueron presentados en el Registro el 21 de agosto de 2007. Este vehículo fue incautado para confiscación el 5 de diciembre de 2008. Es decir, los documentos se presentaron ante el DTOP 1 año y 4 meses antes de la incautación. Reliable no fue notificada de esta incautación.
3. Mazda B2300 de 2006 con tablilla 815-127 y número de identificación 4F4YR12D36PM03752. Los documentos para la inscripción del gravamen mobiliario fueron presen-tados en el Registro el 25 de noviembre de 2008. Este ve-hículo fue incautado para confiscación el 16 de diciembre de 2008. Es decir, los documentos se presentaron ante el DTOP 21 días antes de la incautación. Reliable no fue no-tificada de esta incautación.
4. Toyota Echo de 2005 con tablilla FSH-567 y número de identificación JTDAT123050364936. Los documentos para la inscripción del gravamen mobiliario fueron presen-tados en el Registro el 8 de mayo de 2006. Este vehículo fue incautado para confiscación el 25 de agosto de 2006. Es decir, los documentos se presentaron ante el DTOP 3 me-ses y 17 días antes de la incautación. Reliable no fue noti-ficada de esta incautación.
*9225. Volkswagen Jetta de 2002 con tablilla EOR-491 y nú-mero de identificación 3VWSB69M72M023610. Los docu-mentos para la inscripción del gravamen mobiliario fueron presentados en el Registro el 21 de junio de 2006. Este vehículo fue incautado para confiscación el 2 de noviembre de 2006. Es decir, los documentos se presentaron ante el DTOP 4 meses y 12 días antes de la incautación. Reliable no fue notificada de esta incautación.
6. Mitsubishi Lancer de 2008 con tablilla HEJ-858 y número de identificación JA3AAU16U18U030796. Los do-cumentos para la inscripción del gravamen mobiliario fue-ron presentados en el Registro el 13 de diciembre de 2007. En este vehículo el Registro refleja 4 transacciones para el 30 de julio de 2008. Estas son: (1) registro de gravamen a favor de Reliable; (2) gravamen de vehículo de gobierno; (3) traspaso a favor del Municipio de Barceloneta, y (4) cambio de tablilla de HEJ-858 a la tablilla Municipal MU-9241. Reliable no fue notificada de esta incautación.
Así las cosas, el 18 de enero de 2010 Reliable presentó una demanda sobre impugnación de confiscación contra el Departamento de Justicia (Departamento o peticionario). En la misma alegó que la acción del Estado era nula puesto que la Junta de Confiscaciones del Departamento de Jus-ticia no le había notificado sobre la confiscación de los ve-hículos, a pesar de haber presentado su Solicitud de Gravamen ante el DTOP previo a que se llevaran a cabo las confiscaciones. En esencia, alegó que el incumplimiento de notificación por parte del Estado violaba lo dispuesto en la Ley Uniforme de Confiscaciones de 2011. En su demanda, Reliable solicitó $106,540.84 como valoración por los vehí-culos de motor confiscados, más las costas y honorarios de abogados.
Por su parte, el Departamento presentó una moción de desestimación en la cual principalmente argüyó que no es-taba obligado a notificar sobre las confiscaciones a Reliable, pues al momento de efectuarse las incautaciones, el Regis-tro no reflejaba los gravámenes a favor de la recurrida. Ade-*923más, alegó que estos gravámenes no eran efectivos hasta tanto el DTOP los hiciera formar parte del Registro y no cuando el solicitante los presenta para inscripción.
Luego de varias audiencias y escritos dispositivos, el Tribunal de Primera Instancia dispuso de la controversia mediante el mecanismo de sentencia sumaria. Esa Sentencia fue notificada el 24 de junio de 2013. En la misma, el foro de instancia decretó que estas confiscaciones eran nulas por no haberse notificado a Reliable en el término establecido por ley. Por ello, ordenó al Estado a pagar los balances pendientes en cada uno de los contratos de venta condicional de los vehículos confiscados con Reliable.(1) El Estado solicitó la reconsideración de la Sentencia, la cual fue denegada mediante una Resolución notificada el 19 de julio de 2013.
Así las cosas, el 17 de septiembre de 2013, el Estado pre-sentó un recurso de apelación ante el Tribunal de Apelaciones. En su escrito planteó que la confiscación no era nula por falta de notificación a Reliable debido a que el gravamen no estaba inscrito al momento en que se llevó a cabo la incautación. Además, alegó que no procedía dictar senten-cia sumaria por existir controversias de hechos. Por último, argüyó que no procedía el pago de los balances pendientes de los contratos, sino la devolución del automóvil o, en su defecto, el valor de tasación de estos al momento de la confiscación.
El 9 de diciembre de 2013, el Tribunal de Apelaciones notificó su Sentencia, en la cual confirmó la nulidad de la confiscación por falta de notificación a Reliable. Ello pues razonó que Reliable demostró que había sido diligente al presentar los documentos para la inscripción del gravamen antes de que se efectuaran las confiscaciones y que el Es-tado no presentó documentos que los controvirtieran. Ade-más, concluyó que la obligación de notificar del Estado surge una vez se presentan los documentos necesarios para la inscripción del gravamen y no cuando el Estado *924finalmente los procesa. En fin, concluyó que Reliable fue diligente al cumplir con los requisitos de presentación, por lo que no debía penalizársele por la tardanza del personal del DTOP en inscribir sus gravámenes. No obstante, el foro apelativo intermedio modificó la partida concedida a Reliable en cuanto al balance pendiente de los contratos y ordenó, en cambio, a que el Estado restituyera el valor de los vehículos al momento de la confiscación. El 26 de diciembre de 2013, el Estado presentó una moción de reconsideración, cuya denegatoria fue notificada el 13 de febrero de 2014.
Aún inconforme, el 14 de abril de 2014 el Estado presentó el recurso de certiorari de epígrafe, en el cual sostiene que se cometió el error siguiente:
Erró el Tribunal de Apelaciones al confirmar la sentencia su-maria dictada por el Tribunal de Primera Instancia, que de-cretó la nulidad de la confiscación de vehículos objeto de la controversia por no haber notificado tal hecho al acreedor con-dicional, a pesar de que a la fecha de las notificaciones no estaba registrado dicho gravamen de venta condicional en el Registro de Vehículos de Motor del DTOP. Petición de certio-rari, pág. 11.
HH 1—I
La confiscación es el acto de ocupación y de investirse para sí el Estado de todo derecho de propiedad so-bre cualesquiera bienes que hayan sido utilizados en la comisión de ciertos delitos. Por su parte, la Sec. 7 del Art. II de nuestra Constitución, al igual que las Enmiendas Quinta y Decimocuarta de la Constitución de Estados Unidos, garantiza que ninguna persona será privada de su libertad o pro-piedad sin el debido proceso de ley.(2) En lo relacionado con los vehículos de motor, hemos resuelto que la confiscación de un vehículo constituye una privación de la propiedad que obliga al Estado a cumplir con las garantías mínimas del *925debido proceso de ley.(3) La notificación adecuada es uno de los preceptos del debido proceso de ley en su modalidad procesal.(4)
Con ello en mente, la Asamblea Legislativa aprobó la Ley Núm. 119-2011, mejor conocida como la Ley Uniforme de Confiscaciones de 2011 (Ley 119).(5) En la misma “[s]e establece como política pública del Estado Libre Asociado el crear mecanismos que faciliten y agilicen el proceso de confiscación de bienes muebles e inmuebles. Asimismo, estos mecanismos deben velar por los derechos y reclamos de las personas afectadas por una confiscación”. (Énfasis suplido).(6)
Así, la Ley Uniforme de Confiscaciones de 2011 dicta la manera en que se notificará el hecho de la confis-cación a las partes con interés. El propósito de esta notificación es salvaguardar los derechos constitucionales de una parte interesada en la propiedad confiscada, de manera que se le pueda brindar la oportunidad para que pre-sente y pruebe todas las defensas válidas pertinentes a su reclamo.(7) Por otra parte, el incumplimiento con el tér-mino para notificar una confiscación provoca la nulidad de la acción del Estado.(8) Ello es así, pues el deber del Estado de notificar la confiscación a las partes con interés es un requisito fundamental del debido proceso de ley.(9)
Las confiscaciones en el caso de autos fueron realizadas e impugnadas en el tribunal antes de la adopción de la Ley Uniforme de Confiscaciones de 2011, por lo que resulta prudente determinar y discutir el derecho vigente al momento de los hechos.
*926El Art. 3 de la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 LPRA ant. see. 1723a), establecía a quiénes se les debía notificar una confiscación. Específicamente, prescribía el procedimiento a seguir cuando la propiedad que se confiscaba era un ve-hículo de motor que presuntamente había sido utilizado en la comisión de un delito. En dichos casos, el funcionario bajo cuya autoridad se efectuaba la ocupación estaba obli-gado a notificar este hecho al dueño según constara en el Registro del DTOP, al acreedor condicional que a la fecha de la ocupación hubiese presentado su contrato para ser archivado en este Registro y, en algunos casos, al acreedor hipotecario.
Ahora bien, como anticipamos, la disposición anterior fue derogada por la Ley Uniforme de Confiscaciones de 2011, aprobada el 12 de julio de 2011. En lo pertinente, el texto del Art. 13(c) de la nueva ley requiere que se notifique la confiscación y la tasación de la propiedad confiscada “al acreedor condicional que a la fecha de la ocupación tenga su contrato inscrito” en el Registro del DTOP. (Énfasis suplido).(10) La nueva ley no explicó la razón del cambio en el lenguaje sobre notificación de acreedores condicionales. Sin embargo, en la Exposición de Motivos de la ley se dispuso que
[s]on varias las disposiciones legales que hay que tener pre-sente al establecer normas en cuanto al acto de confiscación. Entre tales disposiciones se encuentra el Artículo II, Sección 7 de nuestra Constitución, que reconoce el derecho a la vida, a la libertad y al disfrute de la propiedad. Además, establece que ninguna persona será privada de su libertad y propiedad sin un debido proceso de ley.(11)
Independientemente de la fecha en la que se realizó la confiscación, hay que notar que la Ley Uniforme de Confiscaciones de 2011 establece su vigencia inmediata al mo*927mentó de su aprobación y la misma aplicará retroactivamente a “aquellos procedimientos que se hayan iniciado en virtud de los procedimientos de confiscación bajo la Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de 1988”.(12)
Así las cosas, la Ley Uniforme de Confiscaciones de 2011 fue posteriormente enmendada por la Ley Núm. 252-2012 para modificar ciertos artículos, entre estos el Art. 13. El propósito del cambio fue para establecer el término de 90 días como tiempo máximo para que el Estado culmine la investigación y expida la orden de confiscación. Sin embargo, a pesar de haber enmendado la disposición a los fines de limitar el poder del Estado y reconocer el derecho a la propiedad del afectado, el lenguaje sobre notificación de acreedores condicionales quedó inalterado. Es decir, tanto la Ley de 2011 como su posterior enmienda disponían se-gún el lenguaje utilizado de que se deberá notificar a los acreedores que tengan su contrato “inscrito”.
Posteriormente, la referida ley fue enmendada nueva-mente por la Ley Núm. 262-2012. Esta vez para aclarar la definición del término “dueños” y a su vez eliminar el re-quisito previo de prestar una garantía en el caso de que una compañía aseguradora presentara una demanda de impugnación de confiscación. Así, en su exposición de mo-tivos, la enmienda establece —en lo pertinente— que
[l]as normas establecidas en la Ley 119 tomaron en cuenta, entre otros, en el mandato constitucional establecido en el Ar-tículo II, Sección 7, de nuestra Constitución que reconoce el derecho a la vida, a la libertad y al disfrute de la propiedad y que ninguna persona será privada de su libertad y propiedad sin un debido proceso de ley. Considerando las referidas pro-tecciones constitucionales, la Ley 119 crea un procedimiento para el cual se contempló garantizar el debido proceso de ley a todo dueño de bienes confiscados.
No obstante, la Ley 119 no definió con precisión las personas que se consideran “dueños” de un determinado bien para pro-*928pósitos de asegurar las protecciones constitucionales antes mencionadas a pesar que en diversas instancias de la misma se reconoce el derecho a “personas con interés en la propiedad.” A esos fines, la Ley 119 no establece con claridad que los acreedo-res garantizados por un bien sujeto a incautación poseen un “interés propietario” en dicho bien que de acuerdo a la jurispru-dencia vigente les convierte en un “dueño inocente” a los cuales se extienden las garantías constitucional [es] antes expresadas. Del Toro Lugo v. Estado Libre Asociado de Puerto Rico, 136 D.P.R. 973 (1994); First Bank, Universal Insurance Company v. Estado Libre Asociado de Puerto Rico, 156 D.P.R. 77 (2002). Es decir, lo que no logra la Ley es parear el reconocimiento que se da a aquellas personas con interés en la propiedad como hemos apuntado, y el reclamo legítimo que pudieran hacer éstos por sí mismos.
Con el propósito de aclarar dicha situación, esta Asamblea Legislativa entiende necesario se incorpore a la Ley 119 una definición de “dueño” en la que, en línea con la normativa federal sobre el asunto de las confiscaciones y según establecido por el Tribunal Supremo de Puerto Rico, se reconozca el inte-rés propietario de los acreedores que posean un gravamen ins-crito sobre el bien sujeto a la confiscación en el momento de su ocupación.
Entendemos que de esta forma quedan debidamente prote-gidos los derechos propietarios de estas partes con interés en armonía con lo dispuesto en nuestra Constitución y con los intereses del Estado protegidos por la referida Ley 119.(13)
Ciertamente, podemos distinguir que la intención de la Asamblea Legislativa en las enmiendas va encaminada a reconocer los derechos constitucionales de aquellos terceros inocentes con un interés propietario que se ve afectado por la confiscación. En esta ocasión, particularmente, es de no-tar que la Asamblea Legislativa realizó acciones afirmati-vas específicamente a los fines de incluir a los acreedores garantizados en la definición de “dueños” en la Ley Uni-forme de Confiscaciones de 2011.
Por nuestra parte, en Mapfre v. ELA, 188 DPR 517, 526 (2013), este Tribunal examinó una controversia suscitada bajo la Ley de Confiscaciones de 2011 luego de las *929enmiendas del 2012. En ese caso, hicimos un recuento en el cual expusimos la normativa en cuanto a la derogada Ley Uniforme de Confiscaciones de 1988 y explicamos que se debería notificar la confiscación “al acreedor condicional que a la fecha de la ocupación hubiese presentado su contrato para archivarlo en el registro”. (Énfasis suplido). Ahora bien, en el caso antes mencionado este Tribunal no examinó si la mera presentación de los documentos requeridos por la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22-2000, le imponía la obligación al Estado de notificar al acreedor condicional que presentó una Solicitud de Gravamen ante el DTOP. La razón por la cual no se examinó el nuevo texto de la ley se debió a que el gravamen del vehículo del cual se impugnó la confiscación ya estaba inscrito en el Registro.
A pesar de que esta Curia ha determinado que la notificación a cada una de esas personas persigue el propósito de salvaguardar los derechos constitucionales de una parte que tiene algún interés en la propiedad confiscada, para brindarle la oportunidad de argumentar y probar las defensas válidas que pueda tener, la Asamblea Legislativa no ha expresado la razón por la cual se ha sustituido el término “inscrito” en lugar de “presentado” en lo relativo al gravamen. Esto a pesar de que por décadas éste fuera nuestro estado de derecho. Para entender el significado del término, debemos estudiar a fondo la figura del gravamen mobiliario por venta condicional y su marco legal.

Ley de Transacciones Comerciales

En nuestra jurisdicción, la inscripción de los gra-vámenes mobiliarios por venta condicional está regulada por la Ley Núm. 208-1995, mejor conocida como la Ley de Transacciones Comerciales, 19 LPRA see. 401 et seq. Las disposiciones que atañen específicamente al perfecciona-miento de un gravamen mobiliario sobre los vehículos de motor al momento de los hechos del caso fueron posterior-*930mente derogadas por la Ley Núm. 21-2012. Sin embargo, la nueva ley fue aprobada el 17 de enero de 2012 y no tiene vigencia retroactiva, por lo que debemos aplicar las dispo-siciones vigentes al momento de la acción judicial que revisamos. En lo pertinente, la derogada Sec. 9-413, 19 LPRA see. 2163 (ed. 2005), aplicable a nuestro caso, dispo-nía lo siguiente:
Cuando se establezca un gravamen mobiliario sobre un ve-hículo de motor, [este] quedará perfeccionado cuando se regis-tre en el Registro de Vehículos de Motor y Arrastres del De-partamento de Transportación y Obras Públicas [...], según el procedimiento provisto en [la Ley de Vehículos y Tránsito de Puerto Rico]; a menos que, en los casos de un vehículo de motor sin certificado de título o licencia del vehículo expedida por Puerto Rico u otra jurisdicción, el gravamen mobiliario será perfeccionado únicamente cuando la declaración de financia-miento sea radicada en la oficina del Secretario de Estado, según dispone la see. 2151 de este título. Así también se efec-tuará e inscribirá el traspaso de vehículos de motor y arras-tres en dicho Registro de Vehículos de Motor y Arrastres del Departamento de Transportación y Obras Públicas según se dispone en las sees. 301 et seq. del Título 9, Ley de Vehículos y Tránsito de Puerto Rico.
En cuanto al registro de gravámenes, la Ley Núm. 22-2000, mejor conocida como la Ley de Vehículos y Tránsito de Puerto Rico, según enmendada, 9 LPRA see. 5001 et seq. (Ley 22), es el marco legal relacionado con los vehículos de motor en Puerto Rico. Específicamente, el Art. 2.05 de la Ley 22 (9 LPRA sec. 5006), impone la obligación al Secretario de Transportación y Obras Públicas de esta-blecer y mantener “un registro actualizado de todos los ve-hículos de motor, arrastres o semiarrastres autorizados a transitar por las vías públicas”. (Énfasis suplido). Esta ley establece que con relación a los vehículos de motor, el Registro contendrá (1) la descripción del vehículo de motor; (2) la información del dueño; (3) “[c]ualquier acto de enajenación o gravamen relacionado con el vehículo [...] o su dueño y conductor certificado”, y (4) “[c]ualquier otra in*931formación necesaria para darle efecto a las disposiciones de [esta ley], o de cualesquiera otras leyes aplicables”. (Énfasis suplido).(14)
Este asunto queda, a su vez, regulado por el Reglamento 7357 de 14 de mayo de 2007, conocido como Reglamento para la Imposición y Cancelación de Gravámenes bajo la Ley 22 de Vehículos y Tránsito de Puerto Rico (Reglamento). Este Reglamento define el gravamen mobiliario por venta condicional como “todo gravamen en virtud del cual se crea un derecho sobre propiedad mueble perteneciente a otra persona”. Además, impone como requisito que todo gravamen anotado en el Registro será impuesto y cancelado de acuerdo con las especificaciones y requisitos impuestos en el Reglamento.
Particularmente, el Art. VIII del Reglamento requiere, como únicos requisitos, que para inscribir un gravamen a favor del acreedor garantizado, éste o su representante tiene que presentar los documentos siguientes:
a. El Formulario DTOP-770, intitulado “Solicitud Pre-sentación Gravamen Mobiliario sobre Vehículos de Motor”, debidamente completado.
b. Una copia de los Comprobantes de Pago de Rentas Internas del Departamento de Hacienda, correspondientes a los derechos de anotación del gravamen mobiliario, por $5.
c. Una copia de la hoja del documento del contrato de venta al por menor a plazos que evidencie el precio de venta del vehículo de motor.
H—i HH I—I
El peticionario alega que los foros recurridos erraron al decretar que las confiscaciones de vehículos de motor fue-ron nulas. Para llegar a esta conclusión, razona que no estaba obligado a notificarle a Reliable sobre las confisca-ciones debido a que sus gravámenes estaban presentados, *932pero aún no estaban “inscritos” en el Registro del DTOP por parte de la agencia encargada.
Antes de examinar la controversia presentada debemos examinar las disposiciones legales que son aplicables a la demanda de impugnación de confiscación presentada por Reliable. En primer lugar, la Ley Uniforme de Confiscacio-nes de 1988 estaba vigente cuando el Estado realizó las con-fiscaciones, incluso al momento de entablar la acción legal que hoy nos ocupa. Dicha ley requería que el Estado notifi-cara “al acreedor condicional que a la fecha de la ocupación haya presentado su contrato para ser archivado”. (Enfasis suplido). 34 LPRA sec. 1723a (ed. 2004).
Sin embargo, mientras se atendía el reclamo de Reliable, se enmendó la ley. Así, en este caso debemos aplicar la Ley Uniforme de Confiscaciones de 2011 porque la misma aplicaba retroactivamente a procedimientos “que se hayan iniciado en virtud de [la] Ley Uniforme de Confiscaciones de 1988”. 34 LPRA sec. 1724w. Es decir, las confiscaciones ocurrieron durante la vigencia de la Ley de 1988, pero la Ley de 2011 entró en vigor mientras el caso estaba pen-diente de ser resuelto, por lo que, según las particularidades de este caso, procedemos a resolver conforme a ésta. El lenguaje utilizado por la Asamblea Legislativa requiere que el Estado notifique la confiscación “al acreedor condi-cional que a la fecha de la ocupación tenga su contrato inscrito” en el Registro del DTOP.
Como observamos, la Ley de 2011 realizó un cambio en el texto sobre notificación a los acreedores condicionales. A pesar de este cambio en el texto de la ley, no se provee justificación en la propia ley ni en la intención de la Asam-blea Legislativa para dicho cambio. No obstante, lo que sí surge claramente del texto es que esta disposición fue aprobada a los fines de diseñar los “mecanismos que facili-ten y agilicen el proceso de confiscación de bienes muebles e inmuebles. Asimismo, estos mecanismos deben velar por *933los derechos y reclamos de las personas afectadas por una confiscación”. (Enfasis suplido).(15) Por su parte, la mencio-nada disposición ha sufrido varias enmiendas. En todas ellas se reitera la importancia de salvaguardar los dere-chos propietarios de los afectados. Por ello, el lenguaje no debe ser interpretado de manera que desvirtúe el propósito que promulgó la creación de dicha ley, al igual que del Re-gistro del DTOP, y particularmente la función de la notifi-cación en los casos de confiscaciones.
La Ley de Transacciones Comerciales regula cómo se perfeccionará un gravamen mobiliario sobre un vehículo de motor. No obstante, esta ley no define directamente el me-canismo de perfeccionamiento del gravamen. Por el contrario, se dispone que el gravamen “quedará perfeccionado cuando se registre en el Registro de Vehículos de Motor y Arrastres del [DTOP] [...], según el procedimiento provisto en [la Ley de Vehículos y Tránsito de Puerto Rico]”. (Enfasis suplido). Art. 1, Sec. 9-413 (1997 (Parte 1) Leyes de Puerto Rico 2).
Al remitirnos a las disposiciones de la Ley 22, encontramos que el Secretario del DTOP está obligado a mantener un “registro actualizado de todos los vehículos de motor”. (Enfasis suplido). Por su parte, el Reglamento aplicable a la inscripción de gravámenes sobre vehículos de motor tampoco señala en qué momento se considerará “inscrito” el gravamen. Lo que sí queda establecido es que para que se inscriba un gravamen únicamente se requiere que el acreedor, o su representante, presente un formulario de solicitud de inscripción del gravamen debidamente cumpli-mentado, la evidencia del pago de aranceles y copia del contrato de venta al por menor a plazos que evidencie el monto del precio de venta del vehículo de motor.
De las disposiciones de estas leyes complementa-rias, esto es, de la Ley de Transacciones Comerciales y la Ley de Vehículos y Tránsito surge entonces claramente que *934el gravamen quedará perfeccionado una vez el acreedor cumpla con la presentación de todos los documentos requeridos. Por esta razón, determinamos que la definición de “contrato inscrito” dispuesta en la Ley Uniforme de Confiscaciones de 2011 debe entenderse como aquel con-trato presentado adecuadamente ante el Registro de Vehí-culos de Motor, Arrastres y Semiarrastres del DTOP en perfecto cumplimiento con la ley. De esta forma, no bastará con la mera presentación de una Solicitud de Gravamen, sino que será necesario la presentación de todos los docu-mentos requeridos por ley para que se entienda inscrito el gravamen.
En el pasado hemos establecido que las leyes hay que interpretarlas y aplicarlas en comunión con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen resolver.(16) Esta interpretación es cónsona con el propósito de notificación que ha perseguido la notificación en los casos de confiscaciones, y como se ha realizado por décadas en nuestra jurisdicción. Esto es, salvaguardar los derechos constitucionales de una parte que tiene algún interés en la propiedad confiscada y brindarle la oportunidad de argumentar y probar las de-fensas válidas que pueda tener.
En su moción de sentencia sumaria, Reliable acompañó los documentos que presentó ante el DTOP antes de que el Estado confiscara los vehículos. Así, demostró que había sido diligente al presentar todos los documentos para que se procesara su inscripción de gravamen. El Estado no re-futó esta información. Según consta en los contratos pre-sentados, Reliable era un acreedor con interés en el pro-ceso de confiscación de los vehículos. Por tal razón, el Estado tenía el deber de notificarle de las confiscaciones. Por su parte, el Estado alegó que verificó en el sistema computarizado del DTOP y que en el mismo no se reflejaba que Reliable tuviera gravámenes inscritos a su favor.
*935Como explicamos, la Ley de Vehículos y Tránsito le impone la obligación al Secretario del DTOP de mante-ner un registro actualizado. Por otro lado, el Art. 13(c) de la Ley 119 (24 LPRA sec. 1724j(c)), hace referencia directa al proceso de inscripción de la Ley de Vehículos y Tránsito como parte de los requisitos de notificación al señalar que se notificará la confiscación “al acreedor condicional que a la fecha de la ocupación tenga su contrato inscrito”. (Enfasis suplido).(17) De manera que el Art. 13(c) convierte el acto de inscripción en el DTOP en parte del proceso de notificación de la Ley 119. Es evidente, entonces, que el proceso de notificación según la Ley 119, en realidad vislumbra dos fases. Primero, la fase del acreedor condicional o garanti-zado que presenta todos los documentos requeridos y para el cual ya hemos determinado que tal condición cumple con el requisito para ser notificado. En segundo lugar, la fase de la inscripción per se y posterior notificación al acreedor condicional o garantizado, que corresponde al Estado a través del DTOP y el Departamento. Un acreedor condicional o garantizado no puede reclamar el no haber sido notificado si no ha cumplido con su parte del proceso. De igual manera, el incumplimiento por parte del Estado (DTOP no completa la inscripción, por lo que el Departamento no no-tifica) conlleva las consecuencias fatales que el legislador estableció en el Art. 13 de la Ley 119 contra el Estado, supra.
La falla en la notificación por parte del Estado en este caso no es sino el resultado del incumplimiento de una de sus dependencias, esto es, del DTOP. Pretender —como es la consecuencia del razonamiento de la Procuradora General— que la inacción del DTOP es separada e indepen-diente al Estado, es quitarle toda fuerza y seriedad al re-quisito constitucional que compele al propio Estado en estos casos de notificar a las partes con interés en la con-*936fiscación, requisito claramente reconocido en nuestro es-tado de derecho.(18) Recordemos que quien confisca el vehículo en estos casos es el Estado, el cual actúa en todo el proceso a través las agencias o de las dependencias que lo representan (el DTOP, la Policía, la Fiscalía, la Junta de Confiscaciones, el Procurador General, etc.). No puede entonces el Estado alegar como defensa a su favor el incum-plimiento de cualquiera de estos organismos, máxime cuando en estos casos la propia ley aprobada por el Estado le impone expresamente el deber a uno de ellos de inscribir el gravamen correctamente presentado. Por eso, el argu-mento por parte del Departamento de que no estaba obli-gado a notificar a las recurridas sobre las confiscaciones porque al momento de efectuarse las incautaciones el Re-gistro no reflejaba los gravámenes, resulta inoficioso. El asunto es que quien incumplió con el proceso de notifica-ción fue el propio Estado.
> hH
Con relación a la opinión disidente, es menester hacer los siguientes planteamientos. Primeramente, no debe ser motivo de discusión el hecho de que el derecho a ser oído incluye el derecho de poder alegar todas las defensas váli-das concedidas por el legislador en favor de una parte,(19) y no sólo aquellas que le queden disponibles como resultado del incumplimiento de la otra parte. Tal paradoja no tiene cabida en nuestro sistema de justicia, máxime cuando la parte que incumple es el Estado. Recordemos que el caso de autos se trata de un proceso de confiscación, cuyas leyes reiteradamente hemos resuelto que se deben interpretar “de manera restrictiva y de forma compatible con la justicia y los dictados de la razón natural”.(20)
*937Es claro que en este caso, y contrario a la posición de la opinión disidente, “[u]na tardanza en el proceso oficinesco de inscripción”(21) no puede ser óbice para que las partes recurridas puedan levantar todas las defensas que el legis-lador les proveyó, incluyendo la desestimación de la confiscación por falta de notificación. Y es que no se trata de la posibilidad de la “anulación automática de cientos de confiscaciones ejecutadas por el Estado” como presagia la opinión disidente.(22) Se trata de mucho más; a saber, salvaguardar el derecho estatutario y constitucional de los recurridos de presentar todas sus defensas y no permitir, como pretende la opinión disidente, la “anulación automática” de la que probablemente es la única defensa real que ostentan dece-nas de acreedores condicionales o garantizados.
Por último, la opinión disidente señala que “anular el proceso de confiscación por la dejadez de una agencia pública separada de la que confisca es abrir la puerta para la ocurrencia de irregularidades”.(23) Además, señala refirién-dose al resultado de nuestra determinación, que “[p]remia a quien haga pagos ilegales para impedir que se inscriban los gravámenes en el Registro del DTOP pues, de esa ma-nera, provoca la anulación automática de confiscaciones re-alizadas correctamente”.(24) Es interesante este argumento porque la propuesta de la opinión disidente es capaz de producir un mal aún peor.
Ciertamente, la corrupción pública es una aciaga reali-dad, para la cual se han desarrollado programas de educación con énfasis en los principios y valores que deben guiar a cada funcionario público, y los mecanismos de fiscalización y penalización para atajarla. En otras palabras, existen estra-tegias, recursos y la voluntad para educar, prevenir y casti-gar la conducta desviada de aquellos funcionarios públicos *938que lamentablemente actúan al margen de lo que inspira el servicio público, y aquellas personas privadas —naturales o jurídicas— que en ocasiones incitan y se aprovechan de este mal. Como vemos, la preocupación expresada en la opinión disidente es un mal que, aunque real, tiene formas de aten-derse y mitigarse, y existe toda una política pública del Es-tado que lo atiende.
Ahora bien, ¿es el Estado capaz de utilizar estrategias en contra del ciudadano? Las garantías que conforman nuestra Carta de Derechos contestan claramente esa pregunta. Siendo así, cómo evitaríamos que el Estado no arrastre los pies en la inscripción en el Registro si, conforme a la pro-puesta de la opinión disidente, sale mejor no completando el proceso de inscripción que completándolo. Esto es, si el DTOP da rienda suelta a la “dejadez” que admite la opinión disidente, el resultado según su propuesta sería que los recurridos podrían llevar sus causas de acción, pero sin poder alegar la anulación de la confiscación que produciría algún error del Departamento en la notificación. Véase que, como señala la opinión disidente, ciertamente son múltiples los errores que puede cometer el Departamento al notificar, que producen la anulación automática de la confiscación por ser la notificación correcta a las partes con interés un corolario del requisito jurisdiccional.(25) En otras palabras, la “dejadez” del DTOP terminaría siendo mucho más conveniente para el Estado que el error que podría cometer el Departa-mento en la notificación, porque mientras lo primero no se-ría capaz de anular la confiscación, lo segundo sí. Nueva-mente, qué motivación tendría entonces el Estado para no arrastrar los pies en la inscripción y, peor aún, con qué me-canismo eficaz contaría el ciudadano para detectar tal ac-*939ción y castigarla (¿presentar un recurso de mandamus para cada inscripción que se ha tardado más de lo que parece razonable?).
V
Por último, somos conscientes que la pauta hasta aquí establecida con relación a la notificación no resolvería per se la dificultad en el proceso de notificación que presenta el Art. 13(c) de la Ley 119, supra. Y es que este problema persistía aún con el lenguaje de la anterior Ley Núm. 93 de 13 de julio de 1988. Lo cierto es que la Legislatura no pa-rece haber considerado la consecuencia de que una agencia gubernamental dependa de otra para poder dar fiel cum-plimiento al requisito jurisdiccional que establece este artículo. Sin embargo, nos negamos a aceptar que la apa-rente dejadez o ineficiencia en los organismos guberna-mentales sea el tenor que defina los deberes de nuestro Gobierno. Además, el Gobierno, específicamente la Rama Ejecutiva, debe tener un claro interés en atajar aquellas fallas en el sistema que provoque la desestimación de casos como los de autos.
Por lo tanto, es altamente recomendable que el Depar-tamento y el DTOP, a tono con la política pública de la Ley 119, que establece que el proceso de confiscación y su co-rrespondiente impugnación se conducirán de una manera rápida y expedita, establezcan un mecanismo para incluir en el Registro de Vehículos de Motor la información rela-cionada a cualquier solicitud de inscripción de gravamen mobiliario que esté pendiente de evaluación. Ello pues, como vimos, la Ley de Vehículos y Tránsito requiere que se mantenga actualizada la información sobre cada vehículo, incluyendo “[c]ualquier acto de enajenación o gravamen”, así como “[c]ualquier otra información necesaria para darle efecto a las disposiciones de [esta ley], o de cua-*940lesquiera otras leyes aplicables”.(26) Dicho Registro actuali-zado y completo permitirá que, en circunstancias en que haya un gravamen pendiente de inscripción sobre el vehí-culo que se pretende confiscar, el Estado pueda ejecutar el procedimiento confiscatorio en conformidad con el derecho a un debido proceso de ley que garantiza la Constitución.
VI
Por las razones antes expresadas, confirmamos la Sen-tencia del Tribunal de Apelaciones y resolvemos que no se configuró el error señalado por la parte peticionaria.(27)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres emitió una opinión disidente. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino. El Juez Asociado Señor Feliberti Cintron se inhibió.
— O —

 Sentencia del Tribunal de Primera Instancia, Apéndice, págs. 30-51.


 Art. II, Sec. 7, Const. ELA y Enmelas. V y XTV, Const. EE. UU., LPRA, Tomo 1.


 Santiago v. Supte. Policía de P.R., 151 DPR 511, 517 (2000).


 Río Const. Corp. v. Mun. de Caguas, 155 DPR 394 (2001).


6) Mapfre v. ELA, 188 DPR 517, 527 (2013).


 Art. 2 de la Ley Núm. 119-2011, mejor conocida como la Ley Uniforme de Confiscaciones de 2011, según enmendada (Ley 119), 34 LPRA sec. 1724 n.


 López v. Secretaria, 162 DPR 345, 352 (2004).


 Coop. Seguros Múltiples v. Srio. de Hacienda, 118 DPR 115, 118 (1986).


 First Bank v. E.L.A., 164 DPR 835, 853 (2005).


 34 LPRA sec. 1724j.


 Exposición de Motivos de la Ley 119 (2011 (Parte 2) Leyes de Puerto Rico 1721).


 Art. 28 de la Ley 119 (34 LPRA 1724w).


 Exposición de Motivos de la Ley Núm. 262-2012 (2012 (Parte 2) Leyes de Puerto Rico 2341-2342).


 9 LPEA sec. 5006.


 Art. 2 de la Ley Núm. 119, supra.


 Pueblo v. Zayas Rodríguez, 147 DPR 530, 537 (1999).


 Art. 13(c) de la Ley 119, supra.


 Véase B.B.V. v. E.L.A., 180 DPR 681, 687 (2011).


 General Accident Ins. Co. v. E.L.A., 137 DPR 466, 475 (1994).


 Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 668 (2011). Véanse, además: Cen-teno Rodríguez v. E.L.A., 170 DPR 907, 913 (2007); Del Toro Lugo v. E.L.A., 136 DPR 973, 985 y 988 (1994).


 Opinión disidente del Juez Asociado Señor Martínez Torres, pág. 940.


 Íd, págs. 940-941.


 Íd., pág. 947.


 Íd.


 Véase Opinión disidente del Juez Asociado Señor Martínez Torres, pág. 948, en la que se cita con toda corrección a Colón Medina v. Srio. de Hacienda, 109 DPR 540 (1980); Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974); Secretario de Justicia v. Tribunal Superior, 96 DPR 116 (1968); Srio. de Justicia v. Tribunal Superior, 95 DPR 158 (1967).


 9 LPRA sec. 5006.


 La decisión que hoy toma este Tribunal tendrá efecto retroactivo, excepto en aquellos casos en que medie una sentencia final y firme.